DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 20, 21, 33, 43, 35, 43, 45, 46, 49, 55, 58 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the limitation of a fluid flow path of “a desired length” which is indefinite since there is no indication as to what would make a length “desired” or how long such a length would be.
Regarding claims 20, 33, 35, 45 and 46, the claims all recite a series of steps which are performed by a processor. Several of the steps are preceded by the term “optionally” which is indefinite since it is unclear if the step is required to satisfy the claim or when the steps would be performed versus not performed. 
Regarding claims 58 and 60, the claims contain the limitation of a “desired property” which is indefinite since there is no indication as to what would make a property “desired” or how long such a property would be determined. 
All claims which depend from those above are rejected for the same reasons due to their dependency thereon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,8,11,20-21,23,33-35,38,43-46,49,54-55,58 and 60 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolhasani et al. US Patent Application Publication 2017/0043313 (hereinafter referred to as Abolhasani) and Battrell US Patent Application Publication 2012/0135511 (hereinafter referred to as Battrell). 
Regarding claim 1, Abolhasani discloses a device as shown in fig. 1A, 1B and 3 comprising a sample conduit 20 providing a path for fluid flow extending from a sample inlet (left side) to a sample outlet (right side), a thermal housing 10 enclosing the sample conduit, wherein the thermal housing comprises a plurality of measurement regions (left, center, right) and a detector 35 to capture a spectroscopic signal from the sample conduit at one or more of the plurality of measurement regions (center). Abolhasani does not explicitly disclose the motorized stage translatable along the thermal housing as claimed to align the detector with one or more of the plurality of measurement regions. Abolhasani does teach additional detectors 31, 33 for performing a measurement at the additional measurement regions. Battrell teaches a device for monitoring a sample in a system which uses a detector 311 mounted on a motorized 
Regarding claim 6, the device of Abolhasani allows for one or more modules to be connected (see for example fig. 17B) to create a flow path of desired length as claimed. 
Regarding claim 8, the thermal housing of Abolhasani is formed from a metal as claimed (paragraph 0058).
Regarding claim 11, Abolhasani discloses a plurality of voids which are substantially spectroscopically transparent as claimed. 
Regarding claims 20, 21 and 33 and 34, 35, 46, the claims recites limitations which are to be performed by a processor including moving the stage, injecting samples, recording measurements and outputting results, all of which are capable of being performed by the processing devices disclosed in Abolhasani and Battrell. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
claim 23, paragraph 0078 of Abolhasani discloses sample preparation including using a first and second precursor which mix in a chamber which is fluidly connected to the sample inlet via an outlet (fig. 3).
Regarding claim 38, the sample of Abolhasani and Battrell comprises a plurality of particles or an organic molecule as claimed (paragraph 0006 of Abolhasani).
Regarding claim 43, the device of Abolhasani uses a plurality of particles as the sample and the property may comprise fluorescence of the particles as claimed (paragraph 0080).
Regarding claim 44, the device of Abolhasani and Battrell can comprise a chromatograph fluidly coupled to the sample outlet as claimed (see Abolhasani paragraph 0117).
Regarding claims 45, the claim recites limitations which are to be performed by a processor including injecting samples, recording measurements and outputting results, all of which are capable of being performed by the processing devices disclosed in Abolhasani and Battrell. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 49, the device of Abolhasani uses a plurality of particles as the sample and the property may comprise fluorescence of the particles as claimed (paragraph 0080).
claim 54, the device of Abolhasani uses a plurality of particles as the sample and the property may comprise fluorescence of the particles as claimed (paragraph 0080).
Regarding claim 55, the device of Abolhasani uses a plurality of particles as the sample and the property may comprise fluorescence of the particles as claimed (paragraph 0080).
Regarding claims 58 and 60, the device of Abolhasani and Battrell as disclosed in claim 1 performs the claimed method including the steps of using the first and second precursors (paragraph 0078 of Abolhasani) in the claimed manner and collecting particles or organic molecules with a desired property at the sample outlet as claimed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK A SHABMAN/           Examiner, Art Unit 2861